Title: Joseph C. Cabell to Thomas Jefferson, 5 March 1815
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir,  Warminster. 5 March. 1815.
          After a long detention on the road by the deep snow that fell in the latter part of the month of January I arrived here on 5th ult, since which I have had the pleasure to receive your favor of 5th Jan: together with the papers enclosed. you have imposed on me new obligations by this communication. The particular posture of my domestic affairs at the time I reached home, and the new arrangements in regard to my  property demanded by the return of peace, have not permitted me to go over these interesting papers as often, nor to consider their contents as fully & maturely as I could desire. I have read them several times, and bestowed a good deal of reflection on them; but I will beg the favor of another reading towards the end of the year & immediately previous to the meeting of the Assembly. In the interval I shall make a visit to Albemarle, when I should be happy to converse with you and to express more fully than it is now I can at present my views of this subject. Why the petition was not presented I cannot inform you. They The papers were never shewn to me, nor did I ever hear of them but incidentally, and I believe after it had been determined not to bring them to the view of the Assembly. Col: Yancey generally consulted with me on the business from Albemarle, and once observed that certain papers relative to an Academy proposed to be established in Charlottesville had been sent down: that they were drawn by yourself, and were so finished off and complete, that the Delegates had only to determine on the expediency of presenting them. I collected from him, that they were in the hands of some of the members of the House of Delegates who would consider & exercise a discretion on the question of their presentment. Being a member of the upper House, I waited of course for the petition to make its appearance in the lower House before I could take up the subject; which at that time I supposed was one of a much more local & confined nature, than I find it really is. Subsequently to this conversation with Col: yancey, I was accidentally a witness to a small part of a conversation between Doctor Carr & Mr Wirt upon the subject of these papers, when Doctor Carr remarked that they had been sent by Mr Peter Carr to Mr David Watson of Louisa, who had determined from some cause or other that they should not be presented at the Last session. I have the highest respect & friendship for Mr Watson, & concluded that the reasons which had determined decided his mind, were solid & sufficient. This is the amount of the knowledge I then had on the subject. I assure you I had no hint from any quarter that I was expected to bestow particular care & attention to on this business, or I should have paid to it the greatest attention imaginable, & done any thing in the compass of my feeble abilities to promote your views. I confess I see nothing at this time that ought to impede the passage of your Bill thro’ the Assembly; nor can I conceive from what quarter objections could fairly arise, unless from some of the people of Albemarle, who might not wish to appropriate the proceeds of the sales of the glebes to the establishment of an academy at Charlottesville, or from certain members of the Assembly, who might have other views of the all ultimate destination of the Literary fund, or from certain Delegates from the Lower counties who might have  fears for William & Mary, or from a certain class of members who might not wish to lend the amt pay prayed to be loaned. I hope there would be no other effect produced by the plan  upon Wm & Mary than that necessarily resulting from another College in the State. Having had a considerable share in getting Mr Smith to take the Presidency, I should feel somewhat delicately situated in regard to that Seminary. I should be much pleased if such men as Mr say, could find it their interest to reside in Virginia. I have the Commentary on Montesquieu of which you speak, & have commenced its perusal. It is to be inferred from your Letters, I think, that Mr Tracy is the author. His political economy, I will purchase on Sight.
          The honorable acquittal of my friend Coles gives me great pleasure. I leave this in a few days for the lower country, to make some new arrangements with my property in Lancaster. If Cockburn has not sent my negroes out of the U. States, I ought to have them again. But I presume they are now making Sugar in the West Indies, and if they have not left the limits of the U. States, I imagine the British will now as formerly disregard the treaty. My negroes The negroes from Corrottoman were carried to Tangier Island—From what I have heard, I am led to believe the enemy some time since broke up their establishment on that Island.
          I am, dr Sir, with great respect yr friendJoseph C. Cabell.
        